     Case: 1:21-cv-02802 Document #: 51 Filed: 07/09/21 Page 1 of 3 PageID #:2139



                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

EMOJI COMPANY GmbH,                                       )
                                                          )   Case No. 21-cv-2802
                                                          )
                                                          )   Judge Joan B. Gottschall
                 Plaintiff,                               )
                                                          )
v.                                                        )
                                                          )
THE INDIVIDUALS, CORPORATIONS,                            )
LIMITED LIABILITY COMPANIES,                              )
PARTNERSHIPS AND UNINCORPORATED                           )
ASSOCIATIONS IDENTIFIED ON                                )
SCHEDULE A HERETO,                                        )
                                                          )
                 Defendants.                              )

     PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL AS TO CERTAIN DEFENDANTS

        Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff EMOJI COMPANY
GmbH hereby dismisses with prejudice all causes of action in the complaint as to the Defendants
identified below and in Schedule A. No motions are pending relative to these Defendants. Each party
shall bear its own attorney's fees and costs.
        No.      Defendant
        11       AiSR Store
        77       dechengquyicaijiushuishangdian
        94       EC-Touch
        118      Gentle Meow
        135      Guo UIISSK
        142      HaniCo
        198      Just For Fashion
        203      Kimkoala
        216      LiaoNingYiLianMaoYiYouXiaongSi

        The respective Defendants have not filed an answer to the complaint or a motion for summary
judgment in this matter. Therefore, it is respectfully submitted that dismissal under Rule 41(a)(1) is
appropriate.
    Case: 1:21-cv-02802 Document #: 51 Filed: 07/09/21 Page 2 of 3 PageID #:2140



                                Respectfully submitted,
Dated: July 9, 2021             By:    s/Michael A. Hierl             _
                                       Michael A. Hierl (Bar No. 3128021)
                                       William B. Kalbac (Bar No. 6301771)
                                       Hughes Socol Piers Resnick & Dym, Ltd.
                                       Three First National Plaza
                                       70 W. Madison Street, Suite 4000
                                       Chicago, Illinois 60602
                                       (312) 580-0100 Telephone
                                       mhierl@hsplegal.com

                                       Attorneys for Plaintiff
                                       EMOJI COMPANY GmbH
    Case: 1:21-cv-02802 Document #: 51 Filed: 07/09/21 Page 3 of 3 PageID #:2141



                                    CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that a true and correct copy of the foregoing Notice of
Voluntary Dismissal was filed electronically with the Clerk of the Court and served on all counsel of
record and interested parties via the CM/ECF system July 9, 2021.



                                                          s/Michael A. Hierl
